Citation Nr: 1029564	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
compensation under 38 U.S.C.A. § 1151 for chronic liver disease 
(hepatitis), due to VA treatment.

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
chronic blood disease (thrombocytopenia), due to VA treatment.

3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
chronic vascular disease (mesenteric vein and portal vein 
thrombosis), due to VA treatment.

4.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
chronic gall bladder disease (cholelithiasis), due to VA 
treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1990.

This case is before the Board on appeal from a March 2007 rating 
decision of the VA Regional Office (RO) in Detroit, Michigan, 
which denied the benefits sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge 
in January 2010.  A transcript of that hearing is in the claims 
file.  


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates that 
the Veteran's chronic liver disease (hepatitis) is due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA medical 
providers in 2000.  

2.  The competent clinical evidence of record demonstrates that 
the Veteran's chronic blood disease (thrombocytopenia) is due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA medical 
providers in 2000.

3.  The competent clinical evidence of record demonstrates that 
the Veteran's chronic vascular disease (mesenteric vein and 
portal vein thrombosis) is due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA medical providers in 2000.

4.  The competent clinical evidence of record demonstrates that 
the Veteran's chronic gall bladder disease (cholelithiasis) is 
due to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA medical 
providers in 2000.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provision of 38 
U.S.C.A. § 1151 for chronic liver disease (hepatitis), due to VA 
treatment, have been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2009).

2.  The criteria for compensation under the provision of 38 
U.S.C.A. § 1151 for chronic blood disease (thrombocytopenia), due 
to VA treatment, have been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2009).

3.  The criteria for compensation under the provision of 38 
U.S.C.A. § 1151 for chronic vascular disease (mesenteric vein and 
portal vein thrombosis), due to VA treatment, have been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).

4.  The criteria for compensation under the provision of 38 
U.S.C.A. § 1151 for chronic gall bladder disease 
(cholelithiasis), due to VA treatment, have been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
case, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Legal Criteria 

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an examination 
furnished by VA, disability compensation shall be awarded in the 
same manner if such disability or death was service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate cause of 
the additional disability was an event that was not reasonably 
foreseeable.

A precedent VA General Counsel (GC) opinion held that, under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to diagnose 
and/or treat a preexisting condition when the VA provides 
treatment or an examination.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  The GC indicated the factual elements necessary to 
support a claim under § 1151 based on failure to diagnose or 
treat a preexisting condition may vary with the facts of each 
case and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability or 
death which probably would have been avoided if proper diagnosis 
and treatment had been rendered.

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2009).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Analysis

The Veteran contends that a VA physician prescribed Depakote for 
him in January 2000 without first conducting a blood test.  As a 
result, he asserts that he developed drug-induced hepatitis, for 
which he was hospitalized at a VA medical center (VAMC) in April 
and May 2000.  

The Veteran has submitted a copy of safety information provided 
on the Depakote website for patients taking Depakote.  The 
information relates that some people have experienced serious 
liver problems while taking Depakote.  It stated that "[y]our 
doctor should check your liver function before you start DEPAKOTE 
and at frequent intervals thereafter, and will also monitor you 
for symptoms that lead to toxicity (capitalization in 
original)."  

Based on a thorough review of the record, the Board finds that 
the evidence supports each of the Veteran's claims.  The evidence 
shows that each of the claimed diseases is due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA medical providers in 2000.

VA records show that the Veteran was prescribed Depakote on 
January 10, 2000.  The plan was for the Veteran to have a blood 
test in one week.  However, VA records are negative for any blood 
test at that time.  The earliest blood test was on April 3, 2000.  
After the results came back, the Veteran's dosage of Depakote was 
increased.  

A VA hospital discharge summary provides that the Veteran was 
admitted on April 23, 2000, with complaints of weakness, general 
malaise and dark colored urine.  The summary observes that the 
Veteran had been taking Depakote for three months.  The Veteran 
was discharged on May 9.  The assessment was hepatitis 
questionably secondary to Valproic (Depakote), resolving.  

The report of an August 2006 VA general medical examination 
provides that the Veteran's claims file was reviewed, and sets 
forth the results of physical examination and laboratory tests.  
The examination resulted in a pertinent diagnosis of autoimmune 
hepatitis, on Imuran medication; and superior mesenteric vein and 
portal vein thrombosis, treated in 2004, has been taking Coumadin 
tablets since then, no recent blood clots.  The report relates 
that there was no specific gallbladder pathology as per current 
examination.  

The report of an April 2008 VA examination provides that that the 
Veteran's claims file medical records were reviewed, and sets 
forth the results of physical examination and laboratory tests.  
The examination resulted in a diagnosis of autoimmune hepatitis, 
on Imuran medication, the Veteran has been following up with his 
specialist frequently.  The examination also resulted in a 
diagnosis of superior mesenteric vein and portal vein thrombosis 
once in the year 2004, treated and resolved.  The Veteran has 
been on lifelong continuous oral anticoagulant medications, 
currently taking Coumadin daily.  There were no recent blood 
clots as per current examination.  The examination also resulted 
in a diagnosis of thrombocytopenia related to chronic liver 
disease (autoimmune hepatitis).  The report observes that a 
February 2007 ultrasound of the abdomen found a distended 
gallbladder with cholelithiasis.  

The VA examiner stated the opinion that the exact etiology of the 
Veteran's autoimmune hepatitis was unclear.  The examiner then 
referred to the Veteran's VA hospitalization in 2000 and 
subsequent private evaluation, and provided the opinion that the 
Veteran's autoimmune hepatitis was not likely related to VA 
medical care in 2000.  Patients may develop idiosyncratic injury 
secondary to Valproic acid and they may have acute toxicity or 
dose-related toxicity which are reversible after discontinuation 
of the medication.  The VA examiner expressed the opinion that 
the Veteran's current autoimmune hepatitis was not likely related 
to his Depakote medication.  The Veteran's thrombocytopenia was 
likely related to his chronic liver disease, that was autoimmune 
hepatitis.  It was not likely related to the Veteran's Depakote 
overdose in 2000.  The Veteran's isolated mesenteric vein and 
portal vein thrombosis in 2004 was not likely related to the 
Depakote medication.  It was most likely related to chronic liver 
disease and autoimmune hepatitis.  

Private treatment records from S.D., M.D., reflect that he is the 
Veteran's private physician, specializing in gastroenterology and 
hepatology.  In a January 2010 report, Dr. S. D. related that he 
had initially seen the Veteran in his office in July 2002.  He 
noted that prior to that, the Veteran had Depakote-induced 
hepatitis.  Dr. S. D. noted that Depakote can be associated with 
hepatitis and ideally the Veteran should have had liver enzymes 
checked prior to and during the course of treatment with 
Depakote.  The Veteran's liver enzymes had shown some 
improvement, but they had never gone down to normal and at that 
time he underwent a percutaneous liver biopsy.  The biopsy showed 
autoimmune hepatitis.  Dr. S. D. said there was concern about it 
being triggered by drug induced hepatitis.  The Veteran's course 
had been complicated with portal vein thrombosis extending into 
the superior mesenteric vein, for which the Veteran has been on 
indefinite anticoagulation.  Currently, the Veteran was being 
maintained with immune modulating agents, and his liver function 
has been stable.  

Dr. S. D. stated that the Veteran had been prescribed Depakote at 
the Detroit VAMC prior to any liver testing.  He stated that the 
Physician's Desk Reference indicated that such a test must be 
given prior to issuance of the drug.  Dr. S. D. also stated that 
it was well documented that Depakote may lead to the development 
of hepatitis.  He noted that within four months of the issuance 
of Depakote, the Veteran was hospitalized due to drug-induced 
hepatitis.  

Dr. S. D. stated that in his profession medical opinion, it was 
at least as likely as not (51% chance) that the Veteran's 
hepatitis, and subsequent problems, were a complication of the 
Depakote.  In addition, Dr. S. D. stated that he believed that 
proper liver enzyme testing would have prevented the chance of 
the Veteran developing such a severe complication.  

Treatment records from Dr. S. D. dated from 2002 to 2009 are in 
the claims file.  They show that an April 2009 biopsy indicated 
cholelithiasis and autoimmune hepatitis.  

The Board finds that the foregoing medical records show that the 
Veteran had none of the claimed diseases prior to the use of 
Depakote in 2000.  38 C.F.R. § 3.361(b).  They also show that the 
prescription of Depakote without a blood test until nearly three 
months later constitutes a failure to exercise the degree of care 
that would be expected of a reasonable health care provider.  
38 C.F.R. § 3.361(d)(1)(i).  

The foregoing medical records also show that the Veteran's use of 
Depakote was the proximate cause of the claimed diseases.  
38 C.F.R. § 3.361(c), (d).  In this regard, the Board finds that 
Dr. S. D.'s January 2010 opinion outweighs the April 2008 VA 
opinion.  The VA opinion is internally inconsistent, as it 
describes the etiology of the Veteran's autoimmune hepatitis as 
unclear, then proceeds to state that the autoimmune hepatitis was 
unrelated to the Veteran's use of Depakote.  This inconsistency 
greatly lessens the opinion's probative value.  

Dr. S.D.'s medical opinion has no such inconsistencies.  Further, 
it is based on his own eight years of treatment of the Veteran, 
and refers to specific findings in the medical records.  These 
facts make it a more convincing rationale.

The Board finds that the cholelithiasis shown in Dr. S. D.'s 
April 2009 treatment record outweighs the April 2008 VA 
examination finding that there was no gallbladder pathology.  

The Board additionally finds that, while the Veteran does not 
currently have active symptoms of mesenteric vein and portal vein 
thrombosis, the foregoing medical records make it clear that this 
is because he is on constant and lifelong anti-coagulant 
medication.  

In sum, the evidence supports VA compensation under 38 U.S.C.A. 
§ 1151 for each of the claimed diseases, due to VA treatment.

ORDER

VA Compensation under 38 U.S.C.A. § 1151 for chronic liver 
disease (hepatitis), due to VA treatment, is granted.

VA Compensation under 38 U.S.C.A. § 1151 for chronic blood 
disease (thrombocytopenia), due to VA treatment, is granted.

VA Compensation under 38 U.S.C.A. § 1151 for chronic vascular 
disease (mesenteric vein and portal vein thrombosis), due to VA 
treatment, is granted.

VA Compensation under 38 U.S.C.A. § 1151 for chronic gall bladder 
disease (cholelithiasis), due to VA treatment, is granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


